HUSTON, J.
In October, 1893, a decree was entered in the district court for Cassia county settling and adjusting the rights of various parties, including the parties of this suit, to the waters of Raft river. Every question involving the rights of the parties to that litigation in the premises was considered, passed upon, and settled by that decree. It is now claimed by plaintiffs in this suit that there has been a violation of the de*65cree by defendant, and this action is instituted to carry out the decree of October 5, 1893. We do not think this is the proper proceeding to enforce a decree of this character. No new facts have arisen which could warrant or excuse disobedience to the decree. At least, none appear in the record. The decree was definite, and conclusively settled and adjudicated all the rights of the parties in the premises, and prohibited and enjoined every person from taking any water whatsoever from said Eaft river, otherwise than as provided in said decree. “Where, from any cause, it becomes impracticable to carry the decree into execution, a bill may be exhibited to execute or confirm the decree, •and settle and ascertain the right of the parties.The bill must state the reason and circumstances why the decree has not been and cannot be carried into execution without further ■order and assistance of the court/’ etc. None of these facts or ■conditions are manifest from the complaint, or from the testimony. A violation of the terms of the decree is substantially •all that is averred, and for that the law gives a complete and adequate remedy, but not by this proceeding. (6 Am. & Eng. Ency. of Law, 773.) Judgment of district court reversed, with «costs.
Morgan, C. J., and Sullivan, J., concur.